EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney Gregory Sebald on 8/30/2022.
In claims: Please replace current amendment with below amendment for claims:



















1. (Currently Amended) An audio matching system comprising: 
an audio input 
an audio database comprising a plurality of database entries, each entry of database entries being associated with audio content, and said each entry of the database entries comprising: 
i) a fine database acoustic fingerprint representative of the associated audio content; and  ii) information relating to the associated audio content; and 
one or more processors configured to: 
process the captured audio signal to generate a fine query acoustic fingerprint and a fine query acoustic fingerprint representative of the captured audio signal, wherein the fine query acoustic fingerprint comprises an array of values;
generate a coarse query acoustic fingerprint from the fine query acoustic fingerprint by applying a set of different filters to the fine query acoustic fingerprint;
generate a coarse query acoustic fingerprint representative of the captured audio signal; 
 apply a filter from a set of filters to a portion of the array of the values, by weighting each value of the values of the portion with a respective filter coefficient and by combining the weighted values, to generate a value of the coarse query acoustic fingerprint, wherein the filter comprises a plurality of filter coefficients;
match, based on the generated value of the coarse query acoustic fingerprint,   the coarse query acoustic fingerprint with coarse database acoustic fingerprints associated with said plurality of the database entries to identify a subset of possibly matching database entries; 
match the fine query acoustic fingerprint with the possibly matching database entries to identify a matching database entry; and 
output a matching response comprising 

2. (Currently Amended) 

3-6. (Cancelled)    

7. (Currently Amended) The audio matching system according to claim 1 acoustic fingerprint.  

8. (Currently Amended) The audio matching system according to claim 7, wherein the one or more processors is configured to generate a row or column of the coarse query acoustic fingerprint in response to applying each filter to the fine query acoustic fingerprint.  

9. (Currently Amended) The audio matching system according to query acoustic fingerprints have a greater bit rate than the coarse query acoustic fingerprints.  

10. (Currently Amended) The audio matching system according to claim 1, wherein the one or more processors are configured to generate  a spectrogram of the captured audio signal and the one or more processors are configured to generate the fine query acoustic fingerprint from the spectrogram.  

11. (Currently Amended) The audio matching system according to claim 10, wherein the one or more processors are configured to apply a set of filters to the spectrogram to generate the fine query acoustic fingerprint. 
 
12. (Currently Amended) The audio system according to claim 11, wherein the one or more processors are  configured to apply a set of filters to the spectrogram that is different to the set of filters applied to generate  the coarse query acoustic fingerprint.  

13. (Currently Amended) The audio matching system according to claim 11 wherein the one or more processors are  configured to apply a filter from the set of filters to a portion of the spectrogram to generate a value of the fine query acoustic fingerprint.  

14. (Currently Amended) The audio matching system according to claim 13, wherein each filter comprises a plurality of filter coefficients and wherein the one or more processors are  configured to apply the filter to the portion of the spectrogram by weighting each value of the values of the portion with a respective filter coefficient and by combining the weighted values to generate the value of the fine query acoustic fingerprint.  

15. (Currently Amended) The audio matching system according to claim 14, wherein each filter from the set of filters is applied to a plurality of portions of the spectrogram to generate a corresponding plurality of values of the fine query acoustic fingerprint.  

16. (Currently Amended) The audio matching system according to claim 15, wherein the one or more processors are  configured to generate a row or column of the fine query acoustic fingerprint in response to applying each filter to the spectrogram.  

17. (Currently Amended) The audio matching system according to claim 16, wherein the one or more processors are  configured to order 

18. (Currently Amended) The audio matching system according to claim 17, wherein the one or more processors are configured to order the rows or columns of the fine query acoustic fingerprint in order to increase coherence between neighbouring rows or columns of the fine query acoustic fingerprint.  

19. (Currently Amended) The audio matching system according to claim 1 [[4]], wherein each filter has an associated offset that defines portions of the fine query acoustic fingerprint to which the filter is applied.  

20. (Currently Amended) The audio system according to claim 1 wherein the audio input is configured to capture one of: an acoustic signal and an electromagnetic signal.  

21. (Currently Amended) An audio matching method 
6capturing, by one or more processors, an audio signal; 
providing, by the one or more processors,  an audio database comprising a plurality of database entries, each entry of the database entries being associated with audio content, and said each entry of the database entries comprising:  a fine database acoustic fingerprint representative of the associated audio content and information relating to the associated audio content;
processing, by the one or more processors, the captured audio signal to generate a fine query acoustic fingerprint and a fine query acoustic fingerprint representative of the captured audio signal, wherein the fine query acoustic fingerprint comprises an array of values;
generating, by the one or more processors, a coarse query acoustic fingerprint from the fine query acoustic fingerprint by applying a set of different filters to the fine query acoustic fingerprint;
generate, by the one or more processors, a coarse query acoustic fingerprint representative of the captured audio signal;
apply, by the one or more processors, a filter from the set of filters to a portion of the array of the values, by weighting each value of the values of the portion with a respective filter coefficient and by combining the weighted values,  to generate a value of the coarse query acoustic fingerprint, wherein the filter comprises a plurality of filter coefficients; 
matching, based on the generated value of the coarse query acoustic fingerprint,  the coarse query acoustic fingerprint with coarse database acoustic fingerprints of the plurality of the database entries to identify a subset of possibly matching database entries;
matching, by the one or more processors,  the fine query acoustic fingerprint with fine database acoustic fingerprints of the database entries in said subset of the possibly matching database entries to identify a matching database entry; and
 outputting, by the one or more processors,  a matching response comprising information relating to the identified matching database entry


22. (Currently Amended) An audio matching system comprising: 
an audio database comprising a plurality of database entries, each entry of the database entries being associated with audio content, and said each entry of the database entries: i) comprising a first database acoustic fingerprint representative of the associated audio content 
one or more processors configured to: 
capture an audio signal; 
process the captured audio signal to generate a first query acoustic fingerprint and a first query acoustic fingerprint representative of the captured audio signal wherein the first query acoustic fingerprint comprises an array of values;
 apply a filter from a set of filters to a portion of the array of values, by weighting each value of the values of the portion with a respective filter coefficient and by combining the weighted values, to generate a value of a coarse query acoustic fingerprint;
 7generate a second query acoustic fingerprint and a second query acoustic fingerprint representative of the captured audio signal first query acoustic fingerprint;
 match the second query acoustic fingerprint with the database entries to identify a subset of possibly matching database entries; 
match, based on the generated value of the coarse query acoustic fingerprint,  the first query acoustic fingerprint with the possibly matching database entries to identify a matching database entry; and 
output a matching response comprising 

23. (Currently Amended) The audio matching system according to claim 22, wherein each entry comprises 

24. (Currently Amended) An audio matching system comprising: 
a user device, an audio matching server and an audio database comprising a plurality of database entries, each entry of the database entries being associated with audio content, and said each entry of the database entries: i) comprising a first database acoustic fingerprint representative of the associated audio content than the first bit rate; and iii) comprising information relating to the associated audio content; 
wherein the user device has one or more processors configured to:
capture an audio signal; 
process the captured audio signal to generate a first query acoustic fingerprint and a first query acoustic fingerprint representative of the captured audio signal , wherein the first query acoustic fingerprint comprises an array of values; 
8wherein the audio matching server has one or more processors; 
wherein the one or more processors of the user device or the one or more processors of the audio matching server is configured to: 
generate a second query acoustic fingerprint and a second query acoustic fingerprint representative of the captured audio signal ;
 apply a filter from the set of filters to a portion of the array of values, by weighting each value of the values of the portion with a respective filter coefficient and by combining the weighted values, to generate a value of a coarse query acoustic fingerprint, wherein the filter comprises a plurality of filter coefficients;
 wherein the one or more processors of the audio matching server is configured to: match  the second query acoustic fingerprint with 
match, based on the generated value of the coarse query acoustic fingerprint,  the first query acoustic fingerprint with database entries in said subset of the possibly matching database entries to identify a matching database entry; and
 outputting a matching response comprising 
  
25. (Currently Amended) A user device for use in an audio matching system, the user device comprising: 
an audio input for capturing an audio signal; 
an audio database comprising a plurality of database entries, each entry of database entries being associated with audio content, and said each entry of the database entries comprising: i) a fine database acoustic fingerprint representative of the associated audio content; and  ii) information relating to the associated audio content; and 
one or more processors configured to: 
process the captured audio signal to generate a fine query acoustic fingerprint and a fine query acoustic fingerprint representative of the captured audio signal, wherein the fine query acoustic fingerprint comprises an array of values;
generate a coarse query acoustic fingerprint from the fine query acoustic fingerprint by applying a set of different filters to the fine query acoustic fingerprint;
generate a coarse query acoustic fingerprint representative of the captured audio signal; 
 apply a filter from a set of filters to a portion of the array of the values, by weighting each value of the values of the portion with a respective filter coefficient and by combining the weighted values, to generate a value of the coarse query acoustic fingerprint, wherein the filter comprises a plurality of filter coefficients;
match, based on the generated value of the coarse query acoustic fingerprint,   the coarse query acoustic fingerprint with coarse database acoustic fingerprints associated with said plurality of the database entries to identify a subset of possibly matching database entries; 
match the fine query acoustic fingerprint with  fine database acoustic fingerprints of the database entries in said subset of the possibly matching database entries to identify a matching database entry; and 
output a matching response comprising information of the identified matching database entry.


26. (Currently Amended) An audio matching server for use in an audio matching system, the audio matching server comprising: 
an audio input for capturing an audio signal; 
an audio database comprising a plurality of database entries, each entry of database entries being associated with audio content, and said each entry of the database entries comprising: i) a fine database acoustic fingerprint representative of the associated audio content; and  ii) information relating to the associated audio content; and 
one or more processors configured to: 
process the captured audio signal to generate a fine query acoustic fingerprint and a fine query acoustic fingerprint representative of the captured audio signal, wherein the fine query acoustic fingerprint comprises an array of values;
generate a coarse query acoustic fingerprint from the fine query acoustic fingerprint by applying a set of different filters to the fine query acoustic fingerprint;
generate a coarse query acoustic fingerprint representative of the captured audio signal; 
 apply a filter from a set of filters to a portion of the array of the values, by weighting each value of the values of the portion with a respective filter coefficient and by combining the weighted values, to generate a value of the coarse query acoustic fingerprint, wherein the filter comprises a plurality of filter coefficients;
match, based on the generated value of the coarse query acoustic fingerprint,   the coarse query acoustic fingerprint with coarse database acoustic fingerprints associated with said plurality of the database entries to identify a subset of possibly matching database entries; 
match the fine query acoustic fingerprint with fine database acoustic fingerprints of the database entries in said subset of the possibly matching database entries to identify a matching database entry; and 
output a matching response comprising information of the identified matching database entry.


27-32. (Cancelled) 

Allowable Subject Matter
Claims 1-2, 7-26 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
The prior arts of the record such as King teaches an audio fingerprint match may be detected even when the match would not have been apparent from comparing the audio fingerprints alone. In general, weights can be applied to the metrics found for the best matching audio and melody fingerprints, and different ways of combining these weighted metrics can be employed to determine whether the best matching audio and/or melody fingerprint is considered a matching audio and/or melody fingerprint ( paragraph 69). Postelnieu teaches a first audio fingerprint for the audio track with a first pitch shift and an Nth audio fingerprint for the audio track with an Mth pitch shift are generated, where N is an integer greater than or equal to two and M is an integer greater than or equal to two. A combined audio fingerprint is generated from at least the first audio fingerprint and the Nth audio fingerprint (abstract, col. 15, lines 1-30). Covell teaches create a sub-fingerprint of the top-t wavelets; use hash tables to find sub-fingerprint segments that are close matches (paragraph 33).
However, none of the prior arts of the record teaches wherein:
process the captured audio signal to generate a fine query acoustic fingerprint and a fine query acoustic fingerprint representative of the captured audio signal, wherein the fine query acoustic fingerprint comprises an array of values; generate a coarse query acoustic fingerprint from the fine query acoustic fingerprint by applying a set of different filters to the fine query acoustic fingerprint; generate a coarse query acoustic fingerprint representative of the captured audio signal;  apply a filter from a set of filters to a portion of the array of the values, by weighting each value of the values of the portion with a respective filter coefficient and by combining the weighted values, to generate a value of the coarse query acoustic fingerprint, wherein the filter comprises a plurality of filter coefficients; match, based on the generated value of the coarse query acoustic fingerprint,   the coarse query acoustic fingerprint with coarse database acoustic fingerprints associated with said plurality of the database entries to identify a subset of possibly matching database entries, said each entry of the database entries comprising: a fine database acoustic fingerprint representative of the associated audio content; and  information relating to the associated audio content; and   match the fine query acoustic fingerprint with fine database acoustic fingerprints of the database entries in said subset of the possibly matching database entries to identify a matching database entry; and  output a matching response comprising information of the identified matching database entry (in claims 1, 21, 25-26); and 
process the captured audio signal to generate a first query acoustic fingerprint and a first query acoustic fingerprint representative of the captured audio signal having said first bit rate, wherein the first query acoustic fingerprint comprises an array of values;  apply a filter from a set of filters to a portion of the array of values, by weighting each value of the values of the portion with a respective filter coefficient and by combining the weighted values, to generate a value of a coarse query acoustic fingerprint;  7generate a second query acoustic fingerprint and a second query acoustic fingerprint representative of the captured audio signal having said second bit rate by applying a set of different filters to the first query acoustic fingerprint;  match the second query acoustic fingerprint with second database acoustic fingerprints associated with said plurality of the database entries to identify a subset of possibly matching database entries, each entry of the database entries being associated with audio content, and said each entry of the database entries: comprising a first database acoustic fingerprint representative of the associated audio content having a first bit rate;  having an associated second database acoustic fingerprint representative of the associated audio content having a second bit rate that is lower than the first bit rate; and comprising information relating to the associated audio content; match, based on the generated value of the coarse query acoustic fingerprint,  the first query acoustic fingerprint with  first database acoustic fingerprints of the database entries in said subset of the possibly matching database entries to identify a matching database entry;  and  outputting a matching response comprising said information of the identified matching database entry  (in claims 22, 24).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM-Y T TRUONG whose telephone number is (571)272-4042. The examiner can normally be reached (571) 272 4042.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272 4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAM Y T TRUONG/          Primary Examiner, Art Unit 2169